Hallam, J.
(dissenting).
On the former trial the court found that the issue of stock to Paust and Cooke was an over-issue, but that they .were estopped to show that fact.
On the former appeal Paust and Cooke, as appellants, contended that the-finding of the court that the stock was an over-issue was sustained by the evidence, and that the finding that they were estopped was not sustained.
The respondents there, appellants here, contended that there was no evidence to sustain the finding that there was an over-issue of stock, but if there was then' that the finding of estoppel should be sustained.
Both parties briefed both questions fully. This court considered both questions, and decided that there was no estoppel and that the evidence did not conclusively show that there was not an over-issue and ordered a new trial. The evidence as to over-issue is the same now as it was then. It seems to me the question was before the court and that if we had been of the opinion that there was no evidence of over-issue we should have said so and ended the case, and the opinion on the former *12appeal indicates that we would have done so. It seems to me the decision of the former appeal determined that the question of over-issue was a question of fact.
Holt, J. (dissenting).
I concur in Justice Hallam’s dissent.